Citation Nr: 1510088	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  13-03 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than August 18, 1993, for the grant of service connection for posttraumatic stress disorder (PTSD).  

(The Veteran has also asserted that there was clear and unmistakable error (CUE) in an April 3, 1989 Board decision denying service connection for PTSD. The CUE motion is the subject of a separate Board decision also being issued at this time.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran was afforded a November 2013 Board videoconference hearing before the undersigned.  A hearing transcript is of record. 

In addition the paper claims folder, there is pertinent evidence found within the Virtual VA and Veterans Benefits Management System (VBMS) electronic folders (efolders).  The Virtual VA efolder includes the November 2013 hearing transcript and the VBMS efolder includes updates evidence submitted by the Veteran.  

The Veteran has submitted additional written statements advancing his appeal following the most recent adjudication by the agency of original jurisdiction (AOJ) in the January 2013 statement of the case.  In January 2015 correspondence, he indicated that he did not desire the agency of original jurisdiction (AOJ) to review this evidence.  38 C.F.R. § 20.1304.

The Veteran's October 2014 correspondence indicates that he desires an earlier effective date for TDIU and the Agency of Original Jurisdiction (AOJ) has not adjudicated this matter, the Board will refer it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).



FINDINGS OF FACT

1.  In June 1985, the RO denied service connection for a psychiatric disability.  The Veteran appealed this determination and in April 1989, the Board denied service connection for PTSD.  

2.  An application to reopen a claim of entitlement to service connection for a psychiatric disability was received at the RO on August 18, 1993.  There is no pending claim to reopen service connection for a psychiatric disability subsequent to the April 1989 Board decision and prior to August 18, 1993.  

3.  The June 1998 rating action assigning an effective date of August 18, 1993 for a grant of service connection for post-traumatic stress disorder is supported by the facts and law.   


CONCLUSION OF LAW

The June 1998 rating action was not erroneous and an effective date earlier than August 18, 1993, for the grant of service connection for PTSD is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 20.1104; Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants under the Veterans Claims Assistance Act (VCAA) do not apply to claims alleging CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, no discussion of VCAA is necessary.

The current effective date for the Veteran's service connected PTSD is August 18, 1993.  The effective date was assigned in a June 1998 RO decision.  The June 1998 RO decision was not appealed, nor was new and material evidence submitted within a year of the decision.  The June 1998 RO decision is final, absent any showing of clear and unmistakable error.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

The Veteran filed a May 2010 claim for an earlier effective date for PTSD.  In his claim, he asserted that the March 1986 RO decision contained clear and unmistakable error (CUE).  He later asserts that all determinations by the RO in regards to his initial service connection claim for PTSD contain CUE.  (June 1985 RO decision, September 1985 statement of the case, and March 1986 and March 1988 supplemental statements of the case).  All of these adjudications by the RO are subsumed by the April 1989 Board decision denying service connection for PTSD.  38 C.F.R. §§ 20.1104 (when a determination of the RO is affirmed by the Board, such determination is subsumed by the final appellate decision).

The June 1998 rating action assigned an effective date of August 18, 1993 for a grant of service connection for PTSD.  The date assigned was when the application was received to reopen the claim following the April 1989 Board denial.  The law at the time has not changed substantially and indicated that the effective date for a grant of service connection based on a reopened claim was the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (1997).  In other words, no date prior to the date the reopened claim was received could be assigned.  There was no application to reopen received prior to August 18, 1993 and the determination by in the June 1998 rating action was based on the facts and law 

The Veteran has not identified any error in the June 1998 rating action that would result in a change in its outcome and the Board sees none.  Absent a showing of any error, there is no basis to disturb the June 1998 rating action or to assign an earlier effective date for the grant of service connection for PTSD.  



ORDER

Entitlement to an effective date earlier than August 18, 1993, for the grant of service connection for PTSD is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


